           Case 2:20-cr-00022-JAD-VCF Document 42 Filed 01/25/21 Page 1 of 3



 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                       Case No. 2:20-CR-022-JAD-VCF

 9                 Plaintiff,                      Preliminary Order of Forfeiture

10         v.

11 ANDREW BART MONTENEGRO,

12                 Defendant.

13         This Court finds Andrew Bart Montenegro pleaded guilty to Count One of a One-
14 Count Criminal Indictment charging him with felon in possession of a firearm in violation of

15 18 U.S.C. § 922(g)(1). Criminal Indictment, ECF No. 1; Memorandum in Support of Plea,

16 ECF No. __; Change of Plea, ECF No. __.

17         This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (b)(2), the United States
18 of America has shown the requisite nexus between property set forth in the Memorandum in

19 Support of Plea and the Forfeiture Allegation of the Criminal Indictment and the offense to

20 which Andrew Bart Montenegro pled guilty.

21         The following property is any firearm or ammunition involved in or used in any
22 knowing violation of 18 U.S.C. § 922(g)(1), and is subject to forfeiture pursuant to 18 U.S.C.

23 § 924(d)(1) with 28 U.S.C. § 2461(c):

24              1. Smith and Wesson SD40, .40 caliber pistol, bearing serial number FXE8283;
25                 and
26              2. any and all compatible ammunition
27 (all of which constitutes property).

28 / / /
            Case 2:20-cr-00022-JAD-VCF Document 42
                                                38 Filed 01/25/21
                                                         01/22/21 Page 2 of 3



1           This Court finds that on the government’s motion, the Court may at any time enter an

2    order of forfeiture or amend an existing order of forfeiture to include subsequently located

3    property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and 32.2(b)(2)(C).

4           This Court finds the United States of America is now entitled to, and should, reduce

5    the aforementioned property to the possession of the United States of America.

6           NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND

7    DECREED that the United States of America should seize the aforementioned property.

8           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all possessory rights,

9    ownership rights, and all rights, titles, and interests of Andrew Bart Montenegro in the

10   aforementioned property are forfeited and are vested in the United States of America and

11   shall be safely held by the United States of America until further order of the Court.

12          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States of

13   America shall publish for at least thirty (30) consecutive days on the official internet

14   government forfeiture website, www.forfeiture.gov, notice of this Order, which shall describe

15   the forfeited property, state the time under the applicable statute when a petition contesting

16   the forfeiture must be filed, and state the name and contact information for the government

17   attorney to be served with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6) and 21 U.S.C.

18   § 853(n)(2). In the alternative, if the value of the property is less than $1,000, the government

19   may instead serve every person reasonably identified as a potential claimant in lieu of

20   publication pursuant to Fed. R. Crim. P. 32.2(b)(6)(C) with Fed. R. Civ. P. Supp.

21   Rule G(4)(a)(i)(A).

22          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any individual

23   or entity who claims an interest in the aforementioned property must file a petition for a

24   hearing to adjudicate the validity of the petitioner’s alleged interest in the property, which

25   petition shall be signed by the petitioner under penalty of perjury pursuant to 21 U.S.C.

26   § 853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of the petitioner’s

27   right, title, or interest in the forfeited property and any additional facts supporting the

28   petitioner’s petition and the relief sought.
                                                    2
            Case 2:20-cr-00022-JAD-VCF Document 42
                                                38 Filed 01/25/21
                                                         01/22/21 Page 3 of 3



1           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,

2    must be filed with the Clerk of the Court, 333 Las Vegas Boulevard South, Las Vegas, Nevada

3    89101, no later than thirty (30) days after the notice is sent or, if direct notice was not sent, no

4    later than sixty (60) days after the first day of the publication on the official internet

5    government forfeiture site, www.forfeiture.gov.

6           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the

7    petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States

8    Attorney’s Office at the following address at the time of filing:

9                   Daniel D. Hollingsworth
                    Assistant United States Attorney
10                  James A. Blum
                    Assistant United States Attorney
11                  501 Las Vegas Boulevard South, Suite 1100
                    Las Vegas, Nevada 89101.
12

13          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice described

14   herein need not be published in the event a Declaration of Forfeiture is issued by the

15   appropriate agency following publication of notice of seizure and intent to administratively

16   forfeit the above-described property.

17          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

18   copies of this Order to all counsel of record.

19          DATED  _____________________,
            DATED: January 25, 2021.      2021.

20

21

22                                                 JENNIFER A. DORSEY
                                                   UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28
                                                      3
